Citation Nr: 0427041	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-48 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of Title 38, U.S.C.A., Chapter 35, 
Survivors' and Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to March 
1947.  Her died in June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In January 2002, the appellant, widow of the veteran, 
testified before the undersigned at a personal hearing that 
was held at the RO.  A transcript of that hearing is of 
record.  

During the pendency of the appeal, the issues have been 
remanded to the RO four times, most recently in October 2003, 
for additional development and to ensure full compliance with 
the Veterans' Claims Assistance Act of 2000 (VCAA).  Having 
completed the directives noted in the remand, the case has 
again been forwarded to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
June 1996, at 72 years of age; the cause of death is listed 
as due to an arrhythmic heart (of one hour duration), due to 
or as the consequence of coronary heart disease (of two-to-
three hours duration), due to or as the consequence of 
arteriosclerotic heart disease (of six years duration); 
severe rheumatoid arthritis is noted as a significant 
condition contributing to death, but not resulting in the 
underlying cause of death; no autopsy was performed.  

3.  At the time of the veteran's death, he was service-
connected only for post-traumatic stress disorder (PTSD), 
rated 50 percent disabling, and was in receipt of nonservice-
connected disability pension due to rheumatoid arthritis of 
multiple joints and arteriosclerotic heart disease, with 
coronary insufficiency.  

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service or to 
a service-connected disability.  

5.  The appellant is the surviving spouse of the veteran and 
the veteran was discharged from service under conditions 
other than dishonorable; however, he did not have a permanent 
total service-connected disability nor was there a permanent 
total service connected disability in existence at the date 
of the veteran's death; he did not die as a result of a 
service-connected disability, nor was he on active duty as a 
member of the Armed forces and at the time of death and 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign government 
or power.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.309, 3.312, 
3.326(a) (2003).  

2.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under Title 38, U.S.C.A., Chapter 35, 
lacks legal merit and must be denied as a matter of law.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the VCAA is applicable in this case.  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), referred to as Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) essentially held that 
VA must provide notice "upon receipt" and "when" mandated 
that notice precede an initial unfavorable AOJ (agency of 
original jurisdiction) decision on a service-connection 
claim.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case, see Bernard v. Brown, 4 
Vet. App. 384 (1993), and there has been full compliance with 
the VCAA, and all other legal precedents applicable to the 
claim.  See Pelegrini II.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence she should submit to substantiate her claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the appellant's substantially complete 
application for service connection for the cause of the 
veteran's death and for Survivors' and Dependents' 
Educational Assistance, Chapter 35 benefits, was received in 
August 1996 and the initial determination was made later the 
same month, both of which occurred more than four years 
before the VCAA was enacted.  The appellant was informed of 
the VCAA in VA correspondence of September 2002, March 2004 
and April 2004, which also advised her of the development 
actions required by the statute.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In May 2004, she was issued a 
supplemental statement of the case informing her of the 
developed evidence considered concerning her claim.  Hence, 
there has been substantial compliance with Pelegrini II in 
that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II.  

Essentially, the appellant contends that her husband's 
service-connected PTSD, with all his worries and nervousness 
throughout the years, brought on his fatal heart condition.  
She also notes that he had suffered for many years from 
rheumatoid arthritis in multiple joints, which, she believes, 
was due to injuries he sustained while on active duty in the 
United States Navy.  Further, she notes that severe 
rheumatoid arthritis is listed as a contributing disease to 
the cause of the veteran's death, although it may not have 
resulted in the underlying cause of death.  

Factual Background

The veteran's service medical records do not show any 
complaints or symptomatology associated with a heart 
condition or with arthritis.  Service medical records reveal 
that in July 1942, the veteran spent 2 days on a life raft in 
the waters off the coast of Alaska, when the submarine to 
which he was assigned was torpedoed and sunk.  The January 
1947 report of his separation from service medical 
examination notes that his heart was normal, blood pressure 
readings were within normal range, no abnormality was seen on 
chest x-ray, and there were no complaints or findings 
pertaining to any joint disease.  

In late November 1959, a non-VA physician, J. Brungo, M.D., 
reported that he was treating the veteran for severe 
rheumatoid arthritis.  Because of the exposure at sea the 
veteran had experienced during service, the physician 
believed the veteran should be examined by VA, which was done 
in December 1959.  The report of that examination revealed no 
arthritis.  In a March 1960 statement, Dr. Brungo related 
that he had been treating the veteran since 1951 for 
rheumatoid arthritis and, at the initial visit, the condition 
was moderately severe and of about three years duration.  

In January 1961, F. Santora, M.D., related that the veteran 
had been treated at various intervals between May 1947 and 
August 1951 for generalized rheumatoid type arthritis.  

During the veteran's February 1961 personal hearing held at 
the RO, he explained the circumstances at the time he was 
adrift at sea and the treatment received upon his rescue.  

In a February 1961 medical statement, J. Barr, Jr. M.D., 
reported he had treated the veteran for rheumatoid arthritis 
since 1959.  In a January 1963 statement, Dr. Santora related 
that the prolonged immersion of the veteran in the frigid 
Aleutian waters could have been the cause of his arthritic 
condition.  

The report of the veteran's May 1964 VA examination notes 
that his cardiovascular system was normal; there were no 
clinical or x-ray findings indicative of rheumatoid 
arthritis.  Orthopedic evaluation resulted in a conclusion 
that rheumatoid arthritis was not present.  

A VA field examiner's report, dated in June 1964, indicated 
Dr. Santora's office was contacted and disclosed that the 
physician had no record of treating the veteran.  The field 
examiner interviewed Dr. Barr, Jr., and copies of his 
treating records of the veteran were obtained and 
incorporated in the claims file.  Essentially, Dr. Barr 
treated the veteran beginning in May 1959, when a medical 
history was recorded of immersion foot in 1942, with recovery 
over a period of several weeks.  Further, In December 1958, 
the treatment records indicate the veteran noted a rather 
sudden onset of pain and stiffness in the right shoulder; the 
physician diagnosed rheumatoid arthritis.  Dr. Brungo was 
interviewed by the field examiner and reviewed the veteran's 
treating records.  Theses records show that he was treated in 
1959 for swelling an tenderness of many joints; the diagnosis 
was rheumatism.  

Of record is a January 1965 independent medical opinion from 
the Head of the Sub-department of Rheumatic Diseases of the 
Albany Medical College, Albany New York, which was obtained 
by VA.  Essentially, following review of the entire record, 
including the veteran's service medical records, the opinion 
offered was that the veteran currently has rheumatoid 
arthritis; that it was in remission; and the physician found 
no evidence for considering it related to the veteran's 
immersion in 1942.  

In a June 1975 statement, Dr. Santora related that the 
veteran had come under his care in May 1947 and had been 
treated at regular intervals until August 1951 for 
generalized rheumatoid arthritis.  

A November 1980 hospitalization report from a non-VA medical 
facility indicated he was admitted with flare of rheumatoid 
arthritis, with multiple joints involved.  The report also 
notes that the veteran has a history of ASCVD 
(arteriosclerotic cardiovascular disease).  X-ray examination 
of the chest found the heart was of normal size; the aorta 
and mediastinum were unremarkable.  The diagnoses at hospital 
discharge included rheumatoid arthritis, generalized 
osteoporosis, osteoarthritis of the cervical spine, and 
arteriosclerotic heart disease with a history of congestive 
heart failure.  

The report of the veteran's May 1981 examination for 
housebound status or permanent need for regular aid and 
attendance reported active rheumatoid arthritis, Sjogeren's 
syndrome, and an episode of congestive heart failure in March 
1980.  

VA examination reports, dated in 1986, confirm rheumatoid 
arthritis and atherosclerotic heart disease.  

VA psychiatric examination of April 1986 diagnosed PTSD, for 
which the veteran was granted service connection by RO rating 
decision dated in July 1986.  The results of his March 1987 
VA psychiatric examination revealed that the veteran's 
condition had become worse, and the RO increased the 
disability rating for PTSD from 30 percent to fifty percent, 
effective from the date of the March 1987 examination.  The 
report of his May 1990 VA psychiatric examination showed no 
change from his previous examination for PTSD.  

A non-VA hospitalization report for April 1990 shows that, 
prior to admission, he had episodes of palpitation, with a 
history of having been cardioverted three times in the past.  
His most recent EKG (electrocardiogram) revealed atrial 
flutter.  Following cardiology monitoring, he underwent a 
decompression lumbar laminectomy.  

The veteran's death certificate shows that he died at home on 
June 7, 1996, at 72 years of age.  The cause of death is 
listed as due to an arrhythmic heart (of one hour duration), 
due to or as the consequence of coronary heart disease (of 
two-to-three hours duration), due to or as the consequence of 
arteriosclerotic heart disease (of six years duration).  
Severe rheumatoid arthritis is listed on the death 
certificate as a significant condition contributing to death, 
but not resulting in the underlying cause of death.  No 
autopsy was performed.  At the time of his death, his sole 
service-connected disability was PTSD, rated 50 percent 
disabling.  There was no claim for VA benefits that was open 
and unresolved at the time of his death.  

In support of the appellant's claim, additional records were 
obtained in April 2003 from a non-VA medical facility showing 
various periods of hospitalization and treatment from 
November 1980 to April 1991, to include the April 1991 
hospitalization report noting a history of ASCVD.  
Essentially, the veteran was being treated for both his 
multiple joint arthritis and artial fibullation.  

In a medical statement, dated in April 2003, B. Pollock, M.D. 
an associate of the veteran's treating physician, related 
that the veteran's treating physician had retired, but the 
veteran had been followed in the practice for active 
rheumatoid arthritis and chronic back pain, from 1959 until 
his death in 1996.  In addition, he had developed heart 
failure from atrial fibrillation.  He had recurrent episodes 
of cardiac arrhythmia and died suddenly in 1996, probably on 
the basis of a cardiac arrhythmia.  In Dr. Pollock's opinion, 
the veteran's heart disease could not be blamed on PTSD.  

VA outpatient treatment reports for various periods between 
September 1990 and May 1996 show that he was being seen for 
arthritis and PTSD.  

Pursuant to the appellant's claim, a request was made by VA 
for an expert medical opinion as to whether is at least as 
likely as not that the veteran's PTSD caused or contributed 
to the veteran's arteriosclerotic heart disease.  In an April 
2004, report, J. Peters, M.D., a Board Certified 
Psychiatrist, Associate Professor of Psychiatry, University 
of Pittsburgh School of Medicine, in conjunction with the 
veteran's treating VA psychiatrist, reviewed the veteran's 
entire record and opined that there is no medical, 
scientific, or research literature that supports the 
contention that PTSD causes arteriosclerotic heart disease, a 
heart attack or any medical condition.  There is no medical 
scientific or research literature that supports the 
contention of a causal relationship between any psychiatric 
disorder and any medical illness.  There is no medical, 
scientific or research literature that supports the 
contention that PTSD contributes to the aggravation of a hear 
condition or any medical condition.  Thus, it is not at all 
likely (not at least as likely as not) that the veteran's 
service connected PTSD contributed substantially or 
materially to the cause of the veteran's death, combined to 
cause death, or aided or lent assistance to produce death.  
There is no substantiation in any medical, scientific or 
research literature that would support the contention and any 
statement to the contrary would be pure speculation or 
conjecture.  

Analysis

Dependency and Indemnity Compensation

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. 
Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or it was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability, during service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service, with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical, 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

As noted earlier, the veteran died of a fatal heart 
condition.  His death certificate notes that rheumatoid 
arthritis was a contributory cause of death, but did not 
result in the underlying cause of death.  The death 
certificate makes no mention of PTSD as being involved in the 
veteran's death.  There is no medical opinion of record 
attributing PTSD to the veteran's fatal heart condition.  
Rather, the only medical evidence of record pertaining to 
this issue are medical opinions, based on examination of the 
veteran and review of the entire record, that there is no 
etiological relationship between the veteran's service-
connected PTSD and his arteriosclerotic heart disease.  

The next step would be to determine if the veteran's fatal 
heart condition, diagnosed as arteriosclerotic heart disease, 
meets the criteria for entitlement to service connection.  To 
establish entitlement to service connection for a disability, 
the evidence must show that a disease or injury was incurred 
in or aggravated during service and that there is a 
disability (residuals) as a result of that disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus, or link, between 
the in-service injury or disease and the current disability 
(medical evidence).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In the veteran's case, there is no medical evidence of any 
heart condition until over thirty years after he was 
separated from military service.  There is no medical opinion 
of a nexus, or link, based on examination of the veteran and 
review of the entire record, between the veteran's later 
appearing arteriosclerotic heart disease and the veteran's 
military service.  Hence, service connection for heart 
disease is not warranted.  Inasmuch as the fatal heart 
condition is listed as the primary cause of the veteran's 
death, and since service connection for the heart condition 
is not warranted, the Board finds that a service-connected 
disability was neither the principal nor a contributory cause 
of death.  See 38 C.F.R. § 3.312.  

As for having severe rheumatoid arthritis listed on the 
veteran's death certificate as a contributing cause of death, 
although not the underlying cause of death, the Board notes 
that the veteran's arthritis was first shown many years after 
his separation from active military service.  Although there 
are initially some statements from physicians who claimed to 
have treated the veteran for rheumatoid arthritis shortly 
after his separation from military service in 1947, there are 
no treatment records prior to 1959 showing any such 
treatment.  Also, pursuant to a 1964 VA field examination, 
the veteran's treating physicians were interviewed and, based 
on those interviews and review of the treating records, it 
shows that the earliest indication of rheumatoid arthritis 
was not shown until over a decade after the veteran was 
separated from active military service.  Further, an 
independent medical expert's opinion was obtained who opined, 
following review of the entire record, that the veteran's 
rheumatoid arthritis was not associated with any incident or 
disease noted during the veteran's active duty service.  
Under the circumstances, the criteria for entitlement to 
service connection for rheumatoid arthritis have not been 
met.  Since rheumatoid arthritis, although listed as a 
contributory cause of death on the death certificate, is not 
a service-connected disability, the Board finds that a 
service connected disability was neither the principal nor a 
contributory cause of death.  See 38 C.F.R. § 3.312.  

While the appellant may well believe that her deceased 
husband's fatal heart disease was proximately due to or the 
result of his service-connected PTSD or that his rheumatoid 
arthritis was the result of his experiences in the Navy 
during World War II, the Board would like to emphasize that 
it is the province of trained health care professional to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the appellant's evidentiary 
assertions regarding the relationship between any medical 
findings and the veteran's military service are found to be 
inherently incredible when viewed in the context of the total 
record.  While the appellant may be competent to offer 
evidence regarding things she observed, see Savage v. Gober, 
10 Vet. App. 489 (1997), she is not competent to diagnose the 
presence of a medical disability or to relate the presence of 
a medical disability to any particular event or period of 
time; hence, her contentions in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship that involves a medical diagnosis (and nexus to 
service).  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App 609, 611 (1992).  

In determining whether the appellant is entitled to service 
connection for the cause of the veteran's death, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting service connection for the 
cause of the veteran's death.  for PTSD.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 
at 57-58.

Chapter 35 Benefits

Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance benefits are part of a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, (5) if a serviceperson is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been, listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign government or power.  Service 
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  See 38 C.F.R. § 3.807.  

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  While the Board 
has sympathetically considered the appellant's assertions 
that death benefits should be awarded, unfortunately, that is 
not the case.  The evidence shows that he died of a 
nonservice-connected disability and his sole service-
connected disability, PTSD, was not, based on medical 
opinions, etiologically related to the cause of his death.  
The criteria for entitlement to Chapter 35 benefits have not 
been met.  Where, as here, the law, and not the evidence, is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit or lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Department of Veterans Affairs benefits under the provisions 
of Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance, are denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



